DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 4/29/21 has been entered in full. Claims 33 and 47 are amended. Claims 21-47 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 26-29, in so far as drawn to a method of decreasing T-cell exhaustion in a subject in need thereof by administering an agent that modulates thymus or T-cell function, where said agent comprises a protein (e.g., a cytokine or fusion thereof), in combination with an inhibitor of an immune checkpoint, in the reply filed on 4/29/21 is acknowledged. As set forth in the restriction requirement mailed on 1/29/21, claims 21-25 and 32-34 are linking claims that link Inventions I and II, and will be examined together with the elected invention. Claims 35-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) an IL-7-Fc fusion as the species of "agent that comprises a protein"; (2) IL-7 or a fragment thereof as the species of "agent that is RNA" and (3) an inhibitor of PD-1 as the species of "immune checkpoint inhibitor" in the reply are also acknowledged. Claim(s) 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 21-29, 33 and 34 are under consideration, as they read upon the elected species.







Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention is not descriptive because (i) in the alternative it is directed to compositions, but the elected invention is a method, and (ii) in the alternative it is directed to any method for modulating thymic function, but the claims are limited to decreasing T-cell exhaustion with an agent that modulates thymus or T cell function combination with an immune checkpoint inhibitor. A new title is required that is clearly indicative of the invention to which the claims are directed. 
(2) The disclosure contains embedded hyperlinks (browser-executable code) at ¶ 348 and 483 (published application). Each embedded hyperlink should be removed; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.

Claim Objections
Claim 21-29, 33 and 34 are objected to because of the following informalities:
In claim 21, the term "T-cell" written with a hyphen on line 1, but without one on line 3. Either format is acceptable but should be used consistently throughout the claims. Note, dependent claims 22, 25 and 34 omit the hyphen and should be kept consistent with whichever format is retained.
In claim 21, line 4, and in claim 33, line 1 the phrase "inhibitor of immune checkpoint" should be "inhibitor of an immune checkpoint". 
In claim 25, line 2, "tumor infiltrating lymphocytes" should be written in the same format as in parent claim 21; i.e., "Tumor-infiltrating Lymphocytes". 
In claim 29, line 3, the acronym "HGF beta" should be accompanied by the full terminology as it is the first time the acronym is used; e.g. "hepatocyte growth factor beta (HGF beta)"; cf. "interleukin 15 (IL-15)" on line 1 of the same claim.
In claim 33, line 3, "CHK 1" should be written as "CHK1".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 25, elements (6) and (7) are indefinite with respect to the effect observed after administration. Unlike elements (1)-(5), which recite that a particular aspect is "increased", elements (6) and (7) simply name "thymic epithelial cells" and "thymic stromal cells". From the specification, it appears that the intent is that these are increased as well (e.g., ¶ 186), but this is not defined by the claim as written.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) 
	The nature of the invention is, as recited in independent claim 21, a method with the intended goal of decreasing T-cell exhaustion in a subject in need thereof. The subject is further delineated as having an expression of a cytokine receptor chain in a Tumor-infiltrating Lymphocyte (TIL) that is at least 10% higher than that of a non-memory effector cell from a healthy control, wherein the cytokine receptor chain is CD127 (IL-7Rα), CD25 (IL-2Rα), CD122 (IL-7Rβ), CD124 (IL-4R), CD360 (IL-21R) or CD132 (common gamma chain). Practicing the method involves a single step of administering to the subject a combination of two products, one an "agent that modulates thymus or T cell function" and the other "an inhibitor of an immune checkpoint". The elected invention is directed to the method as practiced with an agent that is a protein, with the elected species of such under consideration being an IL-7-Fc fusion protein, and the elected species of inhibitor under consideration being an inhibitor of PD-1. With regard to selecting a subject to be treated, the specification further teaches, "[i]n some embodiments, the subject is selected is the assessed tissue or blood has T cells with high expression (e.g., 10% …) or one or more (e.g., 2 …) cytokine receptor chains that are selected from" the same group recited in claim 21 (¶ 326). Furthermore, as the presence of tumor infiltrating lymphocytes is dependent on the presence of a tumor, this limits the method to treatment of subjects with a tumor; and the specification does further teach that the claimed method can be used to treat cancer (¶ 335) by identifying a subject who has a tumor or cancer having TILs expressing high levels of one or more of cytokine receptor chains, e.g., CD127 (¶ 336).
The prior art does not appreciate the identification of a subject in need of decreasing T cell exhaustion and having increased expression of one or more of the cytokine receptor chains recited in the claimed method; e.g., CD127 (IL-7 receptor chain alpha). In contrast, the prior art teaches that CD127 expression is decreased in TILs. For example, Jin et al, in a review of T-cell exhaustion in a chronic environment, teach that "CD8+ tumor infiltrating lymphocytes (TILs) show low levels of CD25 and CD127 
	The specification does provide a section of working examples in support of the claimed invention. Examples 1 and 2 are directed to therapy of chronic infection, which is not encompassed by the instant claims, which are dependent on the presence of tumor infiltrating lymphocytes. Examples 3-6 are written in such a way that it is not clear if they are prophetic, describing experiments to be conducted, or described experiments that were actually conducted, as no data or figures are provided showing the results of the experiments. Prophetic language is used (e.g., "after receiving the experimental therapy … some patients may die"; ¶ 521). Furthermore, none of these experiments describe measurement of IL-7R (CD127) or one of the other markers required by the instant claims, and thus are not directed to the narrow subject population to which the claims are limited having increased expression of said marker(s) in TILs. In contrast, Examples 7-10 describe procedures and studies that clearly were performed, as the results of these are disclosed to be shown in Figures 1-4. Examples 7 and 8 describe 
	The skilled artisan at the time of filing would not have considered any of the above experiments to provide support for predictability in practicing the method of the claims. None the experiments demonstrate the identification of a subject having increase expression of one of the recited markers (e.g., CD127/IL-7R) in TILs as compared to non-memory effector cells from healthy patients, or treatment of such a patient with an agent such as IL-7 in combination with an inhibitor of an immune checkpoint such as PD-1. Example 10 only shows the expression of CD127 in tumor tissue, and thus does not demonstrate the expression of CD127 or any other marker in TILs as compared to non-memory effector cells from a healthy control as required by claim. No results showing any of the outcomes recited in dependent claim 25, such as increased TILs, T cell diversity or clonality, thymocytes, thymus size, thymic epithelial or stromal cells are demonstrated for any patients. The art cited above teaches unpredictability as to whether the claimed invention will work as asserted, and none of 
	Additional unpredictability is provided by the scope of the claims. The claims broadly encompass decreasing T cell exhaustion associated with any type of tumor, yet Gao et al (cited above) teaches variability with regard to which tumors express CD127, and this is also supported by Example 10, which show variability in tumor expression of CD127. Furthermore, the claims are not limited to use of a single marker (e.g., CD127) to determine which subjects can be treated, but instead encompasses use of six different cytokine receptor chains as markers, none of which are supported by working examples. The claims are not limited to use of IL-7 as agent to modulate thymus or T cell function, but instead encompass use of an agent of any type of structure that can modulate thymus or T cell function, a genus that includes both inflammatory and immunosuppressive molecules. Likewise, the claims encompass use of any type of inhibitor of an immune checkpoint.
	Due to the large quantity of experimentation necessary to determine whether there exists a subject population demonstrating increased expression of CD127, CD25, CD122, CD124, CD360 and CD132 in tumor-infiltrating lymphocytes as compared to a non-memory effector cell from a healthy control, and that is in need of decreasing T-cell exhaustion, and that such a population can be successfully treated with a combination of an agent that modulates thymic or T cell function (e.g., IL-7) and an inhibitor of an immune checkpoint (e.g., an anti-PD-1 antibody inhibitor), and whether such results further correspond to patients having different types of tumors, the lack of direction/guidance presented in the specification demonstrating predictability of the claim method, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect to the scope of markers, agents and inhibitors encompassed by the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of. 
The elected invention under consideration is a method of treatment that uses two products, "an agent that modulates thymus or T cell function", wherein the agent is a protein, and an "inhibitor of immune checkpoint". The elected species of agent under consideration is an IL-7-Fc fusion protein, and the elected species of inhibitor under consideration is an inhibitor of PD-1. The broader linking claims, such as independent claim 21, are directed to such treatment with any type of agent. While the claims are directed to a method of use of a product rather than a product per se, practicing said method of use requires a written description of the product to be used; i.e., the agent or inhibitor. See Univ. of Rochester v G.D. Searle & Co (2004) and MPEP 2163. 
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). 
“[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” 

However, claiming by function does not necessarily satisfy the requirement:
“[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). 

Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that 
In the instant claims, the terms "agent" and "inhibitor" are not in and of themselves limited to any particular structure, and likewise the instant specification does not provide a limiting definition that limits either term structurally. Furthermore, the specification provides examples of each that encompass a wide range of structures, including proteins, antibodies, nucleic acids and small molecules (e.g., ¶ 6-15, published application). Thus, the terms "agent that modulates thymus or T cell function" and "inhibitor of immune checkpoint" each encompass a genus of structures that is defined solely by its functionality, i.e., modulating thymus or T cell function or inhibiting an immune checkpoint. A definition by function alone is not sufficient to define a genus because it is only an indication of what the agent or inhibitor does, rather than what it is (i.e., the specific structure of the agent or inhibitor). It is only a definition of a useful result (e.g., activity) rather than a definition of what structure achieves that result. The elected invention is directed to use of an agent that is a "protein", which requires that the agent have the structure of a protein, but this still encompasses any type of protein structure that has the required functionality. 
The specification does not provide any evidence of a strong correlation between structure and function, such that one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function; i.e., modulation of thymus or T cell function or inhibition of an immune checkpoint. Therefore, the written description of each genus relies on the specification providing sufficient examples of structures corresponding in the scope to that of each genus to be used. 
With respect to the genus of "agents" having the functionality of modulating thymic or T cell function, dependent claim 26 in the alternative limits the agent to any cytokine, and the specification indicates that the agent can be any interleukin, with examples being given of IL-7, IL-12, IL-15, IL-22 and IL-23. The structure of these interleukins, as well as other cytokines are well known in the prior art, and furthermore are well known as immunomodulatory agents. However, the specification does not provide examples of agents having the functionality of modulating thymus or T cell 
With respect to the genus of "inhibitors" having the functionality of inhibiting an immune checkpoint, the specification points to antibodies binding CTLA-4, PD-1 or PD-L1 and inhibiting their function that are known in the prior art. These have bene considered and the prior art is found to provide sufficient description of inhibitory antibodies that bind to CTLA-4, PD-1 or PD-L1. However, the specification does not provide examples of agents having the functionality of inhibiting immune checkpoint that correspond in scope with the structures encompassed by the term agent; i.e., proteins, antibodies other than those binding to CTLA-4, PD-1 or PD-L1, nucleic acids, small molecules, carbohydrates, lipids, inorganic molecules and other compounds.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of each encompassed genus (agents that modulate thymus or T cell function; inhibitor of immune checkpoint) and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claim 21 wherein the agent that modulates thymus or T cell function is a cytokine, and the inhibitor of immune checkpoint function is an antibody that binds to CTLA-4, PD-1 or PD-L1, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646